Marquardt, J.,
dissenting in part: I respectfully dissent from the majority on the issue of costs and attorney fees.
The Spencers claim that Steven should have to pay his own costs and attorney fees. I agree.
The payment of costs and attorney fees in grandparent visitation actions is governed by K.S.A. 38-131. The interpretation of a statute is a question of law over which this court has unlimited review. An appellate court is not bound by the trial court’s interpretation. State v. Maass, 275 Kan. 328, 330, 64 P.3d 382 (2003).
K.S.A. 38-131 reads: “Costs and reasonable attorney fees shall be awarded to the respondent in an action filed pursuant to K.S.A. 38-129 et seq. unless the court determines that justice and equity otherwise require.”
In the case at bar, the trial judge stated:
“One of the factors we consider in justice and equity is the — I think you consider who the prevailing party is and the Court would find that he has prevailed here today. Then we can look at other things that have been brought up about — I think probably the most significant factor is maybe the parties’ financial position.”
Here, the trial court considered that Steven was the prevailing party when awarding costs and attorney fees. Our decision on the issue of grandparent visitation is reversed, and that negates the trial court’s “prevailing party” analysis. The majority claim that the grandparents “drove up the costs of litigation” by requesting a 2- or 3-day trial and not stipulating to Steven’s fitness until the day of trial. They are ignoring the fact that this litigation would not have been necessary in the first place if Steven had talked with the Spencers about visitation.
Steven was the one who abruptly terminated all visitation with Rebecca within 1 month after he agreed with the Spencers on a visitation schedule. Steven refused to answer the Spencers’ phone calls and refused to return their calls. The Spencers had no choice but to hire counsel to get visitation with Rebecca. Also, the trial *380court literally forced the Spencers into agreeing to a 1-day trial by asking them to post a bond. Steven was never asked to post a bond.
The majority also fault the Spencers for not agreeing that Steven was a fit parent until the day of trial. It ignores all the horrible physical abuse Holli suffered at Steven’s hands. The Spencers’ hesitancy on the issue of his fitness is very understandable. His own expert witness at trial testified that “he shares these traits with those who are violent.” Steven’s score was elevated on the “At Risk for Violence” assessment.
Generally, an award of attorney fees rests within the sound discretion of the trial court. In grandparent visitation cases, where the trial court made no findings on the issue of justice and equity, petitioner must pay respondent’s attorney fees. DeGraeve v. Holm, 30 Kan. App. 2d 865, 869, 50 P.3d 509 (2002).
The trial court’s decision on costs and attorney fees does not make sense when Steven was the one who stopped all communication with the Spencers about visitation. By awarding Steven costs and attorney fees, the court is rewarding him for his outrageous denial of visitation and the totally unreasonable visitation that was ordered.
The trial court stated that the Spencers were in a better financial position than Steven to pay costs and attorney fees, but that should not be the criteria for ordering the payment of costs and attorney fees. They should be ordered on the basis of justice and equity.
Steven had no problem allowing the Spencers to pay all expenses for Holli and Rebecca when they were living with them for almost 30 months of Rebecca’s 48-month life. Steven has benefitted financially from Holli’s death. He received the insurance proceeds from Holli’s accident on a car that the Spencers had bought. Steven is living in the house on which the Spencers paid the $5,000 down payment. The Spencers paid an outstanding judgment of $1,000 against Steven. Steven now has a vehicle, a $25,000 money market account, proceeds of Holli’s life insurance policy, Holli’s KPERS account, and two claims for $60,000 which he said would go to pay for Rebecca’s care. Steven has the funds to pay his own litigation costs.
*381Justice and equity require that Steven pay his own costs and attorney fees. The trial court’s award of costs and attorney fees to Steven should be reversed.